Citation Nr: 1817838	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-49 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for a left leg disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder and/or posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a traumatic brain injury (TBI).

6.  Whether new and material evidence has been received in order to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD.

7.  Entitlement to service connection for PTSD.

8.  Entitlement to service connection for a left arm disorder.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1953 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2017.  A transcript of that hearing has been associated with the claims file.

In characterizing the issues on appeal, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), as well as Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In Clemons, a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Review of the record shows that the Veteran has been diagnosed with anxiety, depression, and schizophrenia.  The symptoms of these disorders overlap with the Veteran's current reported symptoms under his PTSD claim.  As such, it is reasonable to assume that the Veteran is also raising a claim for an acquired psychiatric disorder.  However, the Veteran was previously denied service connection for mental illness, a nervous condition, and schizophrenia.  Under Boggs, the Federal Circuit held that a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim unless new and material evidence is submitted.  Boggs v. Peake, 520 F.3d 1330, 1336 (2008).  As such, new and material evidence is required to reopen the claim for service connection for an acquired psychiatric disorder other than PTSD.

The Board notes that the Veteran's PTSD claim was not previously adjudicated.  Therefore, the Board has determined that a de novo service connection analysis is proper for the PTSD claim.  See also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Here, the Veteran's PTSD claim was not previously adjudicated in any way by the RO; therefore, it constitutes a new and distinct claim and does not require new and material evidence. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).
 
The issues of entitlement to service connection for a back disorder, a left leg disorder, hearing loss, sleep apnea, a left arm disorder, TBI, acquired psychiatric disorder, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a back disorder was previously considered and denied by the RO in a June 1962 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within one year. 

2.  The evidence received since the June 1962 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder.

3.  The Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD was previously considered and denied by the RO in a December 2000 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within one year. 

4.  The evidence received since the December 2000 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder other than PTSD.


CONCLUSIONS OF LAW

1.  The June 1962 rating decision that denied service connection for a back disorder is final.  38 U.S.C. § 7105(c) (West 2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2017).
 
2.  The evidence received subsequent to the June 1962 rating decision is new and material, and the claim for service connection for a back disorder is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017). 

3.  The December 2000 rating decision that denied service connection for an acquired psychiatric disorder other than PTSD is final.  38 U.S.C. § 7105(c) (West 2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2017).
 
4.  The evidence received subsequent to the December 2000 rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder other than PTSD is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition to reopen the Veteran's claims for service connection for a back disorder and an acquired psychiatric disorder other than PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  There is no prejudice to the Veteran.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

 
I.  Back Disorder

The RO previously considered and denied the Veteran's claim for service connection for a back disorder in a May 1962 rating decision.  At that time, the RO indicated that the evidence of record did not support the presence of a back disorder related to service.  The Veteran did not file an appeal or submit additional evidence in the year following the May 1962 denial of the claim.  Therefore, the May 1962 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103.

The Veteran next submitted a claim for service connection for a back disorder in August 2014.  The RO denied that claim in a December 2014 rating decision, noting that a November 2014 VA examination found the back disorder was not related to service.  The evidence obtained since the May 1962 rating decision includes a diagnosis of degenerative joint disease as well as the Veteran's testimony that he injured his back during an in-service fall.  Such evidence was not considered at the time of the May 1962 rating decision and relates to a previously unestablished fact.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a back disorder.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


II.  Acquired Psychiatric Disorder

The RO previously considered and denied the Veteran's claim for service connection for mental illness in a July 1957 rating decision.  At that time, the RO found that the Veteran had been diagnosed with immaturity reaction, which was not a disability under the law.  The Veteran then submitted additional evidence, to include a medical statement from his doctor, Dr. M.B. (initials used to protect privacy).  However, the denial was confirmed in a September 1957 decision and notice letter.  The Veteran did not file an appeal or submit additional evidence in the year following the September 1957 denial of the claim and the decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103.

The Veteran submitted an application to reopen his claim in May 1960.  The RO denied that claim in June 1960.  The Veteran again did not file an appeal or submit additional evidence in the year following the June 1960 denial and that decision also became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103.

The Veteran next filed an application for service connection for a nervous condition in May 1962.  The RO denied this claim in a June 1962 rating decision, finding that the evidence of record showed that his nervous condition was in no way related to service.  The Veteran did not file an appeal or submit additional evidence in the year following the June 1962 denial.  As such, the June 1962 became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103.

In May 1992, the Veteran filed another claim for service connection for a nervous disorder.  In September 2000, he also filed a claim for schizoaffective disorder.  The RO denied this claim in December 2000, noting a lack of new and material evidence.  The Veteran filed a notice of disagreement, and a Statement of the Case was issued, but the Veteran did not submit a substantive appeal.  Therefore, the December 2000 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103.

The Veteran subsequently filed another claim, which the RO again denied in a December 2014 rating decision.  The evidence obtained since the December 2000 rating decision includes testimony at the November 2017 hearing that the Veteran and his spouse learned that head injuries can cause anxiety and depression.  The Veteran and his spouse testified that the Veteran had fallen while in service and hit his head on concrete.  Such testimony was previously unavailable and relates to a previously unestablished fact.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD.  38 C.F.R. § 3.156(a).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

At the outset, the Board finds that it appears the Veteran's claims file is incomplete.  Specifically, the Veteran's November 2014 VA examination made several references to an addendum; however, the Board found no addendum opinion associated with the claims file.  The November 2014 VA examiner specifically stated that the addendum opinion contained his rationale in support of his opinions regarding the Veteran's left leg and back claims.  Unfortunately, as there was no addendum opinion associated with the claims file, the Board finds that the November 2014 VA examinations are inadequate.  

Further, the Board notes that there is also notice letter associated with the claims file.  Thus, it is unclear whether the Veteran received notice of the evidence needed to substantiate his claims.  

Upon remand, if possible, any missing documents should be associated with the claims file, to include the addendum opinion(s) written by the November 2014 VA examiner and any notice letters sent to the Veteran in 2014.  

The Veteran should also be afforded VA examinations in connection with his back and left leg disorder claims in order to ensure the adequacy of the examinations, in light of the missing addendum opinion.  

The Board also finds that the Veteran should also be afforded VA examinations for his acquired psychiatric disorder, TBI, and PTSD claims.  The Veteran's service treatment records indicate that the Veteran was treated for "anxiety state."  Additionally, the Veteran has stated that his current mental health disorders, PTSD, and TBI are due to an in-service fall.  Despite such in-service notations and testimony, the Veteran has not been afforded a VA examination in connection with his claims.  As such, VA examinations are required for these issues.   

As the Veteran's case is being remanded to ensure that the claims file is complete and that proper notice was given to the Veteran, the Board finds that the Veteran should also be afforded additional VA examinations in connection with his bilateral hearing loss and left arm claims.  While the Veteran was afforded such examinations in November 2014, the VA examiner primarily based his opinion upon a lack of notation in the service treatment records.  It would have been helpful if the examiner had provided further rationale, such as how the Veteran's current disorders typically present or develop.  Upon remand, VA examinations should be obtained that address the Veteran's testimony.

The Veteran has also indicated that his sleep apnea disorder is secondary to his claimed PTSD.  Therefore, the Board finds that the Veteran's sleep apnea claim is inextricably intertwined with the Veteran's claims for PTSD and an acquired psychiatric disorder being remanded.  For this reason, those disabilities must be resolved prior to resolution of the claim for sleep apnea.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his back, left leg, hearing loss, sleep apnea, TBI, left arm, PTSD, and acquired psychiatric disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should secure a copy of the VA examiner's addendum to his examination report and any notice letters sent to the Veteran.

If the Veteran has not been provided a letter in compliance with the duty to notify, the AOJ should ensure that he is provided proper notice for all of his claims.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any back, left leg, and left arm disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current back disorder, left leg disorder, and left arm disorder that are causally or etiologically related to his military service, to include any injury or symptomatology therein.  

The examiner should specifically address the Veteran's testimony that his current back, left leg, and left arm disorders are related to an in-service fall.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current hearing loss that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  The examiner should specifically address the Veteran's testimony that his current hearing loss disorder is related to an in-service fall.   

The examiner should also opine as to whether it is at least as likely as not that the Veteran has a hearing loss disorder that is caused by or aggravated by any possible TBI or residuals thereof present.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder, PTSD, and TBI that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation. 

(a)  The examiner should identify any current TBI or residuals thereof.

For any diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of injury or any symptomatology therein.

(b)  The examiner should identify all current psychiatric disorders.  In so doing, the examiner should consider the diagnoses of record and the results of any testing performed.

For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service. 

The examiner should specifically address the in-service treatment for anxiety state.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

The examiner should also opine as to whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder or PTSD that is caused by or aggravated by any TBI present.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6.  If the AOJ determines that service connection is warranted for the Veteran's PTSD or acquired psychiatric disorder claims, the Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has current sleep apnea that is causally or etiologically related to his military service, to include any injury or symptomatology therein.  The examiner should also opine as to whether it is at least as likely as not that the Veteran has sleep apnea that is caused by or aggravated by an acquired psychiatric disorder or PTSD.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


